DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art fails to teach or render obvious the combination of elements “when a first three-dimensional effect plane image is displayed in response to an operation of a user received by the electronic device: mapping the first three-dimensional effect plane image to the projection plane; determining, according to the three-dimensional position relationship and a size of the view window, a first visual area obtained by projection onto the projection plane through the viewpoint and the view window; clipping a first image in the first visual area; and displaying the first image; after displaying the first image: obtaining a three-dimensional position parameter of a second three-dimensional effect plane image in a three-dimensional Cartesian coordinate system; determining a three-dimensional position of the second three-dimensional effect plane image according to the obtained three-dimensional position parameter; projecting the second three-dimensional effect plane image onto the projection plane according to a three-dimensional position relationship amongst the viewpoint, the projection plane, and the second three-dimensional effect plane image; clipping a second image in the first visual area” with limitations taken within others in the claims. 

Chen et al (US 8,059,888) discloses identifying a plane in a 3D coordinate system in which a 3D model is to be generated based on one or more 2D images. A user identification of a region of interest on a 2D image is received and projected onto the plane. A location in the 3D model of the region of interest is then automatically identified by extruding the plane along the direction of extrusion until the region of interest in the plane matches a corresponding region of at least one of the one or more 2D images.
Vesely et al (US 9,202,306) discloses presenting a view based on a virtual viewpoint in a three dimensional (3D) scene. The 3D scene may be presented by at least one display, which includes displaying at least one stereoscopic image of the 3D scene by the display(s). The 3D scene may be presented according to a first viewpoint. A virtual viewpoint may be determined within the 3D scene that is different than the first viewpoint. The view of the 3D scene may be presented on the display(s) according to the virtual viewpoint and/or the first view point.
Andrew et al. (US 20170091993) discloses selecting, via a graphical user interface, map data to generate a three-dimensional (3D) model based on the selected map data. A 3D model of a modified selection of the map data may be generated and displayed by the graphical user interface. 

Heron et al. (US 20020054129) discloses providing objects of a three dimensional (3D) virtual world that are represented on a two dimensional (2D) image plane with labels which are generated in the 2D image plane itself. The labels are in spatial registration with the object as represented on the 2D image plane. 
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482